Daley, J.
This is a petition for extraordinary relief raising the identical issues presented in the case of Donald Joseph Veilleux v. Honorable Lewis E. Springer, Jr., George P. Stokes, and James E. Malloy, Commissioner of Motor Vehicles, decided at this Term of Court. The cases were argued together. The disposition of that case governs this.
The order of the District Court in this cause is set aside and the plaintiff shall not be required to surrender his motor vehicle operator’s license for the purpose of suspension as provided in 23 T.S.A. § 1205 as ordered by the court.
Chief Justice Shangraw and Mr. Justice Barney dissent.